Title: To George Washington from Robert Stewart, 30 July 1756
From: Stewart, Robert
To: Washington, George



Sir
Maidstone July 30th 1756

Yours of the 27th & 28th Inst. I was favour’d with—Since my last the Enemy have been within five Miles of us on the opposite side of the River where they kill’d one Man & Captivated three Children, the day before yesterday Nine Indians were seen on the Main Road they have attempted nothing on this side the River nor has any of our Parties who are constantly out yet had the good Fortune of seeing any of them—These last Murders & Depredations have struck a vast Panic into the people on the other side, I’m inform’d many of them are flying with the utmost precipitation to the Interior Settlements some of those on this side are uneasie at our going so far above them and say they will soon be in the same situation with those on the other side the River but as our staying here a week or two longer would give them but little Satisfaction and would greatly retard our Operations and as our Numbers are too small to Divide I have with the Advice of the Officers here fix’t upon Munday next or Tuesday at Furthest to March, by that Time the Harvest will chiefly be over.
The Tools wrote for can for some time be done without but we can’t begin without a Grind Stone—For the future I will apply to the Commissary & Docr for anything wanted in their way—I fancy Mr Ross could supply us with Nails—Inclos’d is a Roll of the Troop agreeable to the Form sent me & the Rects for their Pay for the Months of May and June last—Please let me know if I’m to send Expresses with our Weekly Returns or if I should have occasion to inform you of any material occurrence whether I’m to send an Express to you whereever you may be

or direct it to be forwarded by the Officer who may Commd at Winchester in your absence?
The Bloudy Flux spreads amongst our Men Ten of them are now ill with it.
I omitted in my two last to inform you that the Tent & Marquee which went from here to Fredrick Town was several Months ago sent from thence to the N[orthwar]d along with Baggage that belong’d to Mr Alsop of the 48th Regimt. There’s none such as yours either on the other side this Creek or in Fredrick Town. I am Very Respectfully Sir Your Most Obt humble Servant

Robert Stewart


Shall I send up a Waggon with the Sick that are here? or what is to be done with them?

